ATTORNEY GRIEVANCE COMMISSION                          *        IN THE
OF MARYLAND                                            *        COURT OF APPEALS
                                                       *        OF MARYLAND
       Petitioner                                      *
                                                       *        Misc. Docket AG
V.                                                     *
                                                       *        No.   37
                                                       *                        2017
JEFF A. GODFREY
                                                        •       September Term,�
                  Respondent                    *
                                                *
                     ***********************************************

                                               ORDER

           This matter having come before the Court upon the filing of a Petition for Disciplinary or

Remedial Action, with attached certified copy of an Order entered May 16, 2017, whereby the

Supreme Court of Appeals of West Virginia annulled the license to practice law in West Virginia

of Jeff A. Godfrey; and it appearing that said Jeff A. Godfrey is admitted to the Bar of this Court;

           NOW, THEREFORE, it is this       31st     day of __O_c_to_ _ber_ ___ , 2017,

           ORDERED, by the Court of Appeals of Maryland, in accordance with Maryland Rule 19-

737(d), that Jeff A. Godfrey, Respondent, is hereby suspended, effective immediately, from the

practice of law in the State of Maryland, pending further order of this Court; and it is further

           ORDERED, that the Clerk of this Court shall strike the name of Jeff A. Godfrey from the

register of attorneys in this Court and comply with the notice provisions of Maryland Rule 19-

761 (b).



                                                            /s/ Clayton Greene Jr.
                                                            Senior Judge